IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 67 EM 2020
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 JOSE LABOY,                                     :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of November, 2020, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to

file the already-prepared Petition for Allowance of Appeal within 5 days.